Citation Nr: 0112003	
Decision Date: 04/26/01    Archive Date: 05/01/01

DOCKET NO.  00-12 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





INTRODUCTION

The appellant served on active duty from October 1976 to 
October 1983.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2000 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

Notwithstanding the efforts undertaken by the RO to prepare 
this case for appellate review, the Board finds that a remand 
is in order.

The issue of service connection for asthma must be 
readjudicated by the RO in light of a change in the law.  The 
RO denied this claim as not well grounded; however, with the 
passage of the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), the well-
grounded claim requirement for all claims seeking entitlement 
to veterans benefits has been eliminated.  Where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal has been 
concluded, the version of the law or regulation that is most 
favorable to the claimant will apply.  Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991).  As the changes enacted by the 
VCAA are clearly more favorable to the appellant, the RO must 
readjudicate this claim.  Moreover, the Board notes that a 
recent decision of the U. S. Court of Appeals for Veterans 
Claims (the Court) held that all provisions of the VCAA are 
potentially applicable to claims pending on the date of the 
VCAA's enactment, and that concerns of fundamental fairness 
and fair process demanded further development and 
readjudication under the VCAA by lower adjudicatory authority 
(Board and RO).  See Holliday v. Principi, No. 99-1788 (U. S. 
Vet. App. Feb. 22, 2001).  Regarding its authority to review 
the Board's decision on appeal, the Court in Holliday stated 
that even assuming that it could divine in the first instance 
on the particular facts of a particular case that no amount 
of additional evidence could change an adverse outcome, it 
could not obviate in the first instance the requirement for 
the Secretary to provide notice to the claimant as to what 
was required for a claim to be successful under the VCAA's 
newly-created duty-to-notify provisions, 38 U.S.C. 
§§ 5102(b), 5103(a).  Id.  The Board must therefore remand 
the appealed claim because it has not been developed at the 
RO-level under the VCAA provisions.  Id.

Additional evidentiary development of the appellate record is 
in order as well.  The record shows that there are missing 
service medical records.  There are copies of a Medical 
Evaluation Board report prepared in July 1983 and some 
outpatient reports dated in 1981, but it does not appear the 
RO ever followed through on its efforts to obtain a complete 
set of his service medical records in connection with the 
adjudication of the appellant's original disability claim.  
Moreover, the file confirms that the Army's Board of 
Correction of Military Records requested and obtained copies 
of the appellant's medical records in 1983 or 1984.  
Accordingly, to achieve full compliance with the VCAA, the RO 
should make further attempts to locate and obtain a complete 
set of the appellant's service medical records.

The RO also is advised that the issue of service connection 
for asthma should be readjudicated with consideration of 38 
C.F.R. § 3.380 (2000).  Under this regulation, diseases of 
allergic etiology, including bronchial asthma and urticaria, 
may not be disposed of routinely for compensation purposes as 
constitutional or developmental abnormalities.  Id.  Service 
connection must be determined on the evidence as to existence 
prior to enlistment and, if so existent, a comparative study 
must be made of its severity at enlistment and subsequently.  
Id.  Increase in the degree of disability during service may 
not be disposed of routinely as natural progress nor as due 
to the inherent nature of the disease.  Id.  Seasonal and 
other acute allergic manifestations subsiding on the absence 
of or removal of the allergen are generally to be regarded as 
acute diseases, healing without residuals.  Id.  The 
determination as to service incurrence or aggravation must be 
on the whole evidentiary showing.  Id.  (emphasis added).

In view of the facts in this case, and in the absence of any 
indication that 38 C.F.R. § 3.380 was considered in the 
adjudication of the appellant's claim, additional medical-
evidentiary development is required, as set forth below in 
the indented numbered paragraphs.
Accordingly, this case is REMANDED to the RO for the 
following development action:

1.  The RO should contact the NPRC in St. 
Louis, Missouri, and request copies of 
any and all available service medical and 
clinical records which correspond to 
medical treatment provided to the 
appellant of any kind (inpatient, 
outpatient, dispensary, field station, 
etc.) for his period of active duty 
between October 1976 and October 1983.  
The RO should request NPRC to 
specifically search for any available 
records (administrative and medical) that 
were turned over to the Army's Board of 
Correction of Military Records in 
connection with a proceeding before that 
body in 1983 or 1984.  The NPRC should be 
requested to proceed with all reasonable 
alternative-source searches that may be 
indicated by this request.  Further, the 
RO itself should proceed with all 
reasonable follow-up referrals that may 
be indicated by this inquiry, to include 
directly contacting the Board of 
Correction of Military Records, if 
appropriate.  Efforts to obtain these 
records should be documented and any 
records received in response to this 
request should be associated with the 
claims folder.

2.  The RO should contact the appellant 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him since 
in the years after service for asthma or 
related respiratory disorders.  All VA 
medical records identified by the 
appellant should be obtained pursuant to 
established procedure.  This action 
should include contacting the Lake City 
VA Medical Center and requesting a copy 
of the appellant's August 1996 
hospitalization at that facility.  With 
respect to any non-VA health care 
providers identified by the appellant, 
the RO should request his authorization 
to release any indicated private medical 
records.  Upon receipt of his signed 
authorization(s) for such records, the RO 
should attempt to obtain copies of 
treatment records identified by the 
appellant.  All treatment records 
obtained as a result of this inquiry 
should be associated with the claims 
folder.

3.  After the development requested is 
completed, the RO should schedule the 
appellant for a VA examination by the 
appropriate specialist in an effort to 
clarify the presence of an asthmatic 
disorder and to ascertain the 
relationship of any such disorder to his 
active military service.  The examiner is 
requested to review the claims folder 
prior to the examination and to indicate 
that such review has been conducted.  All 
pertinent symptomatology and findings 
should be reported in detail.  All tests 
and studies deemed necessary should be 
conducted, and in this regard, the 
examiner should review the results of any 
testing prior to completion of the 
report.  In addition, the examiner should 
opine as to whether it is at least as 
likely as not that any asthmatic disorder 
identified had its onset in service.  If 
the onset of the condition is determined 
to have preexisted service, the examiner 
should express an opinion as to whether 
it is at least as likely as not that the 
condition increased in severity during 
service beyond it's natural progress or 
as due to the inherent nature of the 
disease.  The examiner should consider 
the appellant's service medical records 
and all post service medical evidence, 
with the purpose of reconciling the 
chronological and etiological questions 
that exist.  The report of the 
examination should be comprehensive and 
include a detailed account of all 
manifestations of relevant pathology 
found to be present.  The examiner should 
provide complete rationale for all 
conclusions reached.  All examination and 
test reports should thereafter be 
associated with the claims folder.

4.  Upon completion of the above, the RO 
must readjudicate the appellant's claim 
of service connection for asthma after 
ensuring that all duty-to-notify and 
duty-to-assist provisions have been 
fulfilled under the VCAA, and upon a 
merits-level review, taking 38 C.F.R. 
§ 3.380 and any additional 
evidence/argument submitted in support of 
the claim into consideration.  In 
addition, and if appropriate based on the 
medical examination/opinion findings 
obtained as instructed by this REMAND, 
the readjudication of this claim should 
include consideration all potential 
theories of entitlement, to include 
direct incurrence and/or aggravation (38 
C.F.R. § 3.306 and Allen v. Brown, 7 Vet. 
App. 439, 448 (1995)).  Additionally, in 
the event that a complete set of the 
appellant's service medical records are 
not obtained, the RO's readjudication of 
this claim should be in accord with its 
heightened responsibility to explain its 
reasons and bases and to consider the 
benefit of the doubt rule in line with 
the Court's decision in O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  If 
the benefit sought on appeal remains 
denied, the RO should provide the 
appellant and his representative an 
adequate supplemental statement of the 
case.  The supplemental statement of the 
case must contain notice of all relevant 
actions taken on his claim for benefits 
as ordered by this REMAND, to include a 
summary of the evidence and applicable 
law and regulations that are specifically 
pertinent to the issue currently on 
appeal.  The RO should allow the 
appellant an appropriate period of time 
for response.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. KISSEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


